         Case 1:18-cv-09509-GBD Document 15 Filed 12/14/18 Page 1 of 1
                                         U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
        ELE(.'11lONICAU.Y FILFD                      New York, New York 10007
        DOC#:        . -·
      Io~m Fn::0· f=rorc tlZ.2018
VIA ECF
                                                     December 14, 2018

                                                                                RDERED:
Honorable George B. Daniels
United States District Judge
                                                                                          :8,J}rJrul~
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007                                                  Dated: _   _.,·D£1::1:C..-11~7~-.2~011-ft,8-
           Re: Christopher Queros et al. v. Elizabeth De Vos, 18 Civ. 9509 (GBD)

Dear Judge Daniels:

        I write on behalf of Elizabeth De Vos, Secretary of the United States Department of
Education, the defendant in the::.above-referenced case. Plaintiffs served their complaint on this
Office on October 19, 2018; accordingly, Defendant's response is due by December 18, 2018.
See Fed. R. Civ. P. 12(a)(2). Because Defendant is still working to gather relevant information
to respond to Plaintiffs' complaint, I write respectfully to seek an extension of that deadline to
January 4, 2019. This is Defendant's first request for an extension. Plaintiffs consent to this
request.

       We thank the Court for its consideration of this request.

                                                           Respectfully submitted,

                                                           GEOFFREY S. BERMAN
                                                           United States Attorney
                                                           Southern District of New York
                                                           Counsel for Defendant

                                                   By:     Isl Rachael L. Doud
                                                           RACHAEL L. DOUD
                                                           Assistant United States Attorney
                                                           86 Chambers Street, Third Floor
                                                           New York, New York 10007
                                                           Tel.: (212) 637-3274
                                                           Fax: (212) 637-2686
                                                           rachael.doud@usdoj.gov
